 1
 2
 3
 4
 5
 6                                    IN THE DISTRICT COURT OF GUAM
 7
 8    UNITED STATES OF AMERICA,                        )         CIVIL CASE NO. 18-00019
                                                       )
 9                      Plaintiff,                     )
                                                       )
10              vs.                                    )
                                                       )
11    FUNDS IN THE AMOUNT OF $25,883.33                )
      FROM BANK OF HAWAII ACCOUNT                      )
12    ENDING IN 5448 IN THE NAME OF                    )
      HANSEN HELICOPTERS, INC.;                        )                 ORDER
13                                                     )     Denying as Moot Crowe’s Motion to
      FUNDS IN THE AMOUNT OF $649,208.25               )        Defer Decision (ECF No. 15)
14    FROM BANK OF HAWAII ACCOUNT                      )
      ENDING IN 91345448 IN THE NAME OF                )
15    CALEDONIAN AGENCY, INC.;                         )
                                                       )
16    FUNDS IN THE AMOUNT OF $1,043,262.16             )
      FROM COMMUNITY BANK AND TRUST                    )
17    ACCOUNT ENDING IN 4056 IN THE NAME               )
      OF WALKER AGRICOLLA LLC; and                     )
18                                                     )
      FUNDS IN THE AMOUNT OF $2,924,544.16             )
19    FROM NATIONAL FINANCIAL SERVICES,                )
      LLC ACCOUNT ENDING IN 6330 IN THE                )
20    NAME OF JOHN D. WALKER;                          )
                                                       )
21                      Defendants.                    )
                                                       )
22
23         Pending before the court is a Motion [Requesting] that Court Reserve Decision on
24   Government Motion to Stay Until All Parties May Express their Position on Government Motion,
25   filed by purported claimant Kenneth Rufus Crowe.1 See ECF No. 15. Said motion asked the court
26
27
            1
              For simplicity, the motion shall hereinafter be referred to as the “Crowe Motion to Defer
28   Decision.”



                      Case 1:18-cv-00019 Document 21 Filed 03/28/19 Page 1 of 2
     United States v. Funds in the Amount of $25,883.33 from Bank of Hawaii Account Ending in 5448, etc. et al., Civil Case No. 18-00019
     Order Denying as Moot Crowe’s Motion to Defer Decision                                                                         page 2 of 2

 1   to defer its decision on the United States’ Motion to Stay for a “reasonable time” in order to afford

 2   Mr. Crowe and other interested parties the time necessary to “put their position on [the] record as

 3   to the proposed stay.” Id.

 4            The court notes that the United States’ Motion to Stay was filed on June 5, 2018. See ECF

 5   No. 12. The Crowe Motion to Defer Decision was filed on June 18, 2018, and Mr. Crowe

 6   subsequently filed his Opposition to the United States’ motion on July 26, 2018. See ECF Nos. 15

 7   and 17.

 8            The court further notes that on June 8, 2018, John D. Walker filed a Verified Claim and

 9   subsequently filed an Answer on June 21, 2018. See ECF Nos. 14 and 16. Several months have

10   passed since the filing of the claim, and no other claimant or interested party has filed an opposition

11   to the Motion to Stay or joined in Mr. Crowe’s opposition to said motion.

12            On March 27, 2018, the court granted the United States’ Motion to Stay. See Order, ECF

13   No. 20. In light of said decision, the court denies the Crowe Motion to Defer Decision as moot.

14            IT IS SO ORDERED.

15
16                                                                                        /s/ Joaquin V.E. Manibusan, Jr.
                                                                                              U.S. Magistrate Judge
17                                                                                        Dated: Mar 28, 2019
18
19
20
21
22
23
24
25
26
27
28




                      Case 1:18-cv-00019 Document 21 Filed 03/28/19 Page 2 of 2
